Citation Nr: 1038121	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  09-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include depression, claimed as secondary to service-
connected status post left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to March 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied the benefit sought.   

Although the RO had adjudicated the issue of entitlement to 
service connection for a psychiatric disorder identified by the 
RO as depression, a claim for a specific psychiatric disability 
encompasses a claim in general for any psychiatric disorder.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims 
for service connection specifically for a psychiatric disability 
of PTSD encompass claims for service connection for all 
psychiatric disabilities; an appellant generally is not competent 
to diagnose his mental condition, he is only competent to 
identify and explain the symptoms that he observes and 
experiences). 

In May 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board hearing).  
A copy of this transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the issue currently on appeal, 
the Board finds that additional development of the evidence is 
required.  The Veteran is claiming service connection for an 
acquired psychiatric disorder of depression, which he claims to 
be secondary to his service-connected status post left ankle 
injury.  At the May 2010 Travel Board hearing the Veteran 
testified in essence that he developed a depression disorder due 
to both the pain from the left ankle disability, and the loss of 
his job and resulting homelessness because of the left ankle 
disability.  At the May 2010 Travel Board hearing the Veteran 
testified that he had received treatment for his depression since 
about 2006.  

At that hearing the Veteran also testified that he was receiving 
Social Security Administration (SSA) benefits for the previous 
about two years based on the depression disability.  Neither the 
SSA decision nor the records on which it was based are contained 
in the claims file.  The Board finds that these documents may be 
relevant to the Veteran's service connection claim.  

VA's duty to assist includes obtaining records of the Veteran's 
relevant VA medical treatment and from other agencies.  38 
U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 
3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Although disability determinations by the SSA are not 
controlling on VA, they are pertinent to the adjudication of a 
claim for VA benefits, and VA has a duty to assist the Veteran in 
gathering these records. Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a 
remand is warranted to obtain these records.

VA and private psychiatric treatment records beginning in 2002 
show diagnoses of different acquired psychiatric disorders, 
including posttraumatic stress disorder (PTSD); major depressive 
disorder; and history of polysubstance abuse (opioid, cocaine).  
These records include assessments and comments showing opinions 
of various etiological bases for the diagnoses, including 
associated with post-service stressors, and with pain from the 
service-connected left ankle disorder.

A September 2008 statement from a VA licensed psychologist shows 
that the psychologist provided a statement at the Veteran's 
request.  The psychologist stated that the Veteran had a chronic 
pain condition, which had been documented by medical providers.  
She also stated generally, that there is an interaction between 
chronic pain and depression, documented by the scientific 
literature, such that depression can exacerbate pain, and in 
turn, chronic unremitting pain perpetuates feelings of depression 
and hopelessness.

Review of a November 2008 VA examination of the Veteran's 
service-connected status post left ankle injury shows that the 
Veteran reported that in about 2002, he developed insidious onset 
of increasing pain along the left lateral aspect of the left 
ankle to the point that he was experiencing moderate to severe 
pain, weakness, stiffness, feeling of giving away and inability 
to even lightly touch the lateral aspect of the left ankle.  The 
condition was constant.  Review of the claims file shows a number 
of other physical conditions for which service connection is not 
in effect.

In a May 2010 statement, Stacy Vasquez, LCSW, stated that the 
Veteran had a diagnosis of major depression; that the Veteran had 
significant grief/loss issues, including depression over the loss 
of his career, lifestyle, and his inability to work; and that he 
deals with severe chronic pain with his left ankle on a daily 
basis.  She stated that the pain made it difficult for the 
Veteran to go out into the community and therefore caused him to 
isolate, which furthered his depression; and that he had sleep 
deprivation issues, also facilitated by the pain.

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Based on the foregoing, the RO should arrange for a new VA 
examination in order to obtain an opinion on whether there is an 
acquired psychiatric disorder that is likely to be proximately 
due to, or the result of, the Veteran's service-connected status 
post left ankle disability; or etiologically related to service 
otherwise.  

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA notice letter 
complying with the decision reached in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  
Specifically, this letter should advise him 
about the elements to establish secondary 
service connection pursuant to the provisions 
of 38 C.F.R. § 3.310 (2009). 

2.  Request from the SSA any records 
associated with the Veteran's disability 
claim.  Request copies of the disability 
determination and all medical records 
considered.  If no records are available or 
do not exist, a response to that effect must 
be documented in the claims file, and the 
Veteran must be notified.

3.  The AOJ should contact the Veteran and 
request that he provide information as to the 
dates of any treatment received after service 
including any dated after February 2010 (date 
of last VA treatment record) for psychiatric 
disorder.  

Request the Veteran to furnish signed 
authorizations for the release to the VA of 
any private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not already in 
the claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R 
§ 3.159 (2009).

4.  Schedule the Veteran for VA examination 
by a psychiatrist to determine the nature and 
etiology of any acquired psychiatric 
disorder.  All studies deemed appropriate in 
the medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should be 
made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This fact 
should be so indicated in the examination 
report.  The rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.

After review of the medical evidence on file 
of treatment for psychiatric symptomatology, 
as outlined above, and performing such 
examination/studies deemed necessary, the 
examiner should identify any acquired 
psychiatric disorder present.  

For any psychiatric disorder identified, 
provide a medical opinion as to whether there 
is a probability of 50 percent or greater (is 
at least as likely as not) that:  
(a) in the case of an acquired 
psychiatric disability-it began or was 
permanently worsened during active 
service, and/or was the result of an 
inservice injury or disease;
(b) or was caused by or aggravated by 
the Veteran's service-connected left 
ankle disability; 
(c) or in the specific case of a 
psychosis-became manifested to a 
compensable degree within one year of 
separation from active duty, or 
otherwise is shown to be etiologically 
related to service.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
relating any current acquired psychiatric 
disability to service.  If PTSD is diagnosed, 
then the examiner should ask the Veteran to 
identify and distinguish any inservice and 
post-service stressor the Veteran associates 
with his PTSD symptoms.

5.  After the requested examination has been 
completed, the AOJ must ensure that all 
instructions ordered here are undertaken.  If 
not, take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Also the AOJ 
should conduct any additional development 
deemed necessary.

6.  Then, conduct any additional development 
deemed appropriate by the AOJ.  If the 
ordered mental disorders examination includes 
a diagnosis of PTSD, and if the Veteran has 
attributed the disorder to an inservice 
stressor, then conduct any additional 
development deemed appropriate by the AOJ 
that has not already been completed, as 
implied by 38 C.F.R. § 3.304(f) (2009).

7.  Thereafter, readjudicate the claim under 
review in light of any additional evidence 
received after the May 2010 statement of the 
case.  If the benefit sought is not granted, 
issue the Veteran and his representative a 
supplemental statement of the case on that 
claim, which reflects consideration of all 
additional evidence received and fully sets 
forth the controlling law and regulations 
pertinent to the issue on appeal, to include 
consideration of 38 C.F.R. § 3.310 when 
adjudicating the claim.  Allow an appropriate 
period of time for the Veteran and his 
representative to respond.  Thereafter, 
return the case to the Board for further 
appellate consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


